Citation Nr: 1623918	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  13-06 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right shoulder disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service from November 1990 to February 1993 and from October 2001 to April 2003, with a period of active duty for training from April 1994 to August 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from      a February 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  In February 2016 the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO in Columbia, South Carolina.  A transcript of the hearing was prepared and added to the record.

In August 2015 the Veteran underwent VA examination in connection with an unrelated claim for peripheral neuropathy of the upper and lower extremities after the present case was certified to the Board; the VA examination contained findings specific to the Veteran's right shoulder.  In an April 2016 written statement, the Veteran's representative waived Agency of Original Jurisdiction (AOJ) review of that evidence in connection with the present case.


FINDING OF FACT

The probative, competent evidence is against a finding that the Veteran's mild degenerative joint disease of the right shoulder is related to his active duty service.  


CONCLUSION OF LAW

The criteria for establishing service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant VCAA notice was provided in August 2010.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions have been obtained.  

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and the Veteran testified as to the events in service, treatment history and symptomatology of his right shoulder condition.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until  the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically  on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he developed his right shoulder impingement during his active service, resulting in his current mild degenerative joint disease of the right shoulder.

As an initial matter, the Board notes that the Veteran was diagnosed during the course of the appeal with mild degenerative joint disease of the right shoulder during the February 2011 VA examination.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

Service treatment records show that in September 2002 the Veteran went for medical treatment for right shoulder pain that had existed for several months.  At the time he was diagnosed with a right shoulder impingement and was given a brace for his right shoulder.  He was advised to consider a steroid injection for pain management, and   in October 2002 he began physical therapy treatment for his right shoulder.  In a February 2003 demobilization medical assessment, the Veteran made no mention       of right shoulder complaints, despite mentioning other conditions. 

Following service, VA treatment records dated in 2003 and 2004 revealed no complaints or findings relating to the right shoulder.  In September 2003, an outpatient general medical evaluation revealed no complaints concerning the  joints, and noted normal range of motion without pain, no deformities, and    normal muscle strength.  

The first complaints concerning his right shoulder in medical records following service are contained in the August 2010 VA examination.  At that time he reported having pain in his shoulder twice per week and that the pain was rated as a two out of ten on the pain scale.  During the physical examination the Veteran had an almost full range of motion in the shoulder and normal strength and reflexes, and he had some crepitus in the shoulder but no evidence of any deformity or spasm.  X-ray of the right shoulder that showed a mild degenerative change of the acromioclavicular joint.  VA treatment records in December 2010 note complaints and treatment for his right shoulder.  

In February 2011 the Veteran again underwent a VA examination, during which provided a history of injury to the shoulder in 2002 and being treated with physical therapy with eventual return to full duty after being on light duty for a month.  He reported he has not been seen or treated for his shoulder since 2002, but the shoulder has remained problematic for him.  He complained of ongoing pain and stiffness,    but denied dislocation, swelling, weakness, and instability.  During the physical examination the Veteran had a full range of motion, normal strength and normal reflexes in the shoulder, although crepitus was noted.  The VA examiner, after taking the Veteran's history, reviewing the claims file and examining the Veteran, opined that it was less likely as not that the Veteran's right shoulder impingement was related to the current diagnosis of mild degenerative joint disease.  The examiner explained that the Veteran had a self-limited shoulder injury on active duty and there was no chronicity or continuity of care nor history of recurrent injuries to the right shoulder.  He noted the Veteran was returned to full duty without significant restrictions.  The examiner concluded that the Veteran has mild degenerative joint disease of the shoulder that is consistent with natural aging.   

When the Veteran underwent a VA examination for his unrelated claim of peripheral neuropathy in August 2015, he denied having any pain or numbness in the right arm and he also had normal strength and reflexes.

Upon review of the record, the Board finds that the preponderance of the competent and probative evidence is against the claim.  Although the Veteran was treated          for right shoulder impingement during service, he returned to full duty thereafter    and there was no further treatment for his shoulder until 2010.  Thus, there is no medical evidence showing arthritis in service or within one year following service  and competent medical evidence linking the current condition to service is necessary.  However, the only medical opinion addressing that question is against the claim.    The VA examiner's opinion was provided following examination of the Veteran and review of the claims file, and considered the Veteran's reported history.  Moreover, the examiner provided adequate rationale for the conclusion reached.  Accordingly, the opinion is afforded great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  There is no medical opinion to the contrary.  

While the Veteran believes that his current right shoulder disability is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of shoulder disabilities including degenerative joint disease are matters not capable of lay observation, and require medical expertise to determine.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current right shoulder disability is not competent medical evidence.  The Board finds the opinion of the February 2011 VA examiner to be significantly more probative than the Veteran's lay assertions.    

In sum, there is no medical evidence showing arthritis of the right shoulder in service or for many years thereafter, and the most probative evidence is against a finding that the Veteran's current right shoulder disability is related to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied.

In reaching this decision, the Board has considered the applicability of the benefit     of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for service connection for a right shoulder disability, that doctrine is not applicable in the instant appeal, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

Entitlement to service connection for a right shoulder disability is denied.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


